DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khuu et al. (U.S. Publication No. 20190083747). 
Regarding Claim 1, Khuu discloses a transcatheter valve delivery assembly comprising:
a gimbal handle (Figure 23 #200), 
a multi-lumen catheter (Paragraph [0085] lines 16-18), and
a valve comprising a valve frame (Paragraph [0003], valve frame is part of a valve),
wherein the valve frame is operably coupled to the gimbal handle (Figure 23 #200) through the multi-lumen catheter (Paragraph [0085] lines 16-18).
Regarding Claim 2, Khuu discloses, wherein the gimbal handle (Figure 23 #200) comprises:
an inner gimbal and an outer gimbal (Figure 23 #216) that are concentrically linked and have pivot axes that are orthogonal relative to each other, wherein the outer gimbal is coupled to the inner gimbal by a first rotatable joint with a first pivot axis that is orthogonal to a longitudinal axis of an elongate member (Paragraph [0083]) of the gimbal handle (Figure 23 #200) assembly, wherein the outer gimbal (Figure 23 #216) can pivot around the first pivot axis, and wherein the inner gimbal (Figure 23 #218) is coupled to the elongate member by a second rotatable joint with a second pivot axis that is orthogonal to both the first pivot axis and the longitudinal axis of the elongate member, wherein the elongate member and both outer and inner gimbals can pivot around the second pivot axis,
a spool (Figure 2 #25) coupled to and rotatable around the outer gimbal, wherein the outer gimbal (Figure 23 #216) is rotatably coupled to the elongate member such that the outer gimbal (Figure 23 #216), and the spool (Figure 2#25) coupled to it can be tilted in an arbitrary direction with respect to the longitudinal axis of the elongate member, and
a plurality of draw lines (Figure 23 #222), the proximal ends of which are attached to the spool (Figure 2 #25) in a circumferential configuration, wherein the draw lines (Figure 23 #222) pass through apertures or channels in the spool and then through apertures or channels in the outer gimbal such that rotation of the spool causes the draw lines (Figure 23 #222) to wrap around the spool and increase tension in the draw lines (Figure 23 #222).
Regarding Claim 3, Khuu discloses wherein rotation of the spool and the outer gimbal (Figure 23 #216) around the first rotational joint introduces differential increases in tension of some of the plurality of draw lines (Figure 23 #222) and differential reduction in tension of other of the plurality of draw lines (Figure 23 #222), thereby rotating an object circumferentially connected to distal ends of the plurality of draw lines (Figure 23 #222) around a first axis, and rotation of the spool (Figure 2#25), outer gimbal (Figure 23 #216)  and inner gimbal (Figure 23 #218) around the second rotatable joint introduces differential increases in tension of some of the plurality of draw lines (Figure 23 #222) and differential reduction in tension of other of the plurality of draw lines (Figure 23 #222), thereby rotating the object circumferentially connected to distal ends of the plurality of draw lines (Figure 23 #222) around a second axis that is orthogonal to the first axis (Paragraph [0058]). 
Regarding Claim 4, Khuu discloses wherein tilt angles of the spool (Figure 2#25)/outer gimbal (Figure 23 #216) relative to the longitudinal axis of the elongate member may be changed by up to ±60° upon rotation of the spool and outer gimbal around the longitudinal axis of the elongate member (Paragraph [0053]).
Regarding Claim 5, Khuu discloses wherein the plurality of draw lines comprises at least three draw lines (Figure 23 #222).
Regarding Claim 6, Khuu discloses further comprising a slide lock (Figure 2 #26) that locks the inner gimbal, the outer gimbal (Figure 23 #216) and the elongate member together in a neutral position, wherein none of the gimbals or the spool can tilt in any direction with respect to the longitudinal axis of the elongate member (Paragraph [0056]), but the spool (Figure 2 #25) can rotate around the outer gimbal (Figure 23 #216), wherein rotation of the spool around the outer gimbal (Paragraph [0058]) uniformly increases or decreases tension in the plurality of draw lines (Figure 23 #222).
Regarding Claim 7, Khuu discloses further comprising: a sleeve (Figure 25 #210) attached to a distal end of the multi-lumen catheter (Paragraph [0085] lines 16-18) wherein the gimbal handle (Figure 23 #200) assembly is operably linked to the multi-lumen catheter and the sleeve and wherein the valve frame of the transcatheter valve is operably linked to the gimbal handle assembly through the multi-lumen catheter and sleeve by the plurality of draw lines (Figure 23 #222).
Regarding Claim 8, Khuu discloses further comprising a catheter sheath (Figure 2#52) that is capable of being slid along the longitudinal axis of the sleeve (Figure 2#32, Paragraph [0057]), wherein the catheter sheath may cover the transcatheter valve in a first position, thereby holding the transcatheter valve in a contracted position, or the catheter sheath may be withdrawn to a second position wherein the transcatheter valve is partially or completely exposed, thereby permitting the transcatheter valve to partially or completely expand (Paragraph [0061]).
Regarding Claim 9, Khuu discloses further comprising a rotatable coupler (Figure2 #14) that can be used to either tighten and secure or release a proximal end of the catheter sheath, to allow pushing or pulling of the catheter sheath to cover or uncover the sleeve and the valve coupled to the sleeve (Paragraph [0061]).
Regarding Claim 10, Khuu discloses further comprising a release wire (Figure 23 #222) or release line that passes through the gimbal handle (Figure 23 #200) assembly and through the multi-lumen catheter (Paragraph [0085] lines 16-18), wherein a distal end of the release wire or release line passes through an aperture in the sleeve to the exterior of the sleeve and wraps around a circumference of the exterior of the sleeve.
Regarding Claim 11, Khuu discloses wherein the multi-lumen catheter (Paragraph [0085] lines 16-18) comprises a slotted ring (Figure 3 #57) affixed externally around the sleeve, located proximal to the plurality of apertures adjacent the distal end of the sleeve, wherein distal ends of each of the plurality of draw lines (Figure 23 #222) either loop around the release wire or release line or are removably attached to the release wire or release line by a single end of each draw lines (Figure 23 #222), contacting the release wire or release line within a slot between two ring elements of the slotted ring, wherein pulling and withdrawal of the release wire or release line from its proximal end decouples the draw lines (Figure 23 #222) from the release wire or release line.
Regarding Claim 12, Khuu discloses wherein the slotted ring (Figure 3 #57) is manufactured as an integral part of the sleeve (See figure 3).
Regarding Claim 13, Khuu discloses wherein a distal portion of the release wire (Figure 23 #222) or release line is shielded in gaps between the ring elements and the sleeve and wherein the distal end of the release wire or release line passes back through an aperture in the sleeve and into a lumen in the multi-lumen catheter (Paragraph [0085] lines 16-18).
Regarding Claim 14, Khuu discloses wherein distal ends of each of the draw lines (Figure 23 #222) are removably attached to the release wire or release line via a gap formed between filaments of each of the draw lines (Figure 23 #222) and secured with knots or by a single ended stringing configuration.
Regarding Claim 16, Khuu discloses wherein the valve is a heart valve (Paragraph [0003]).
Regarding Claim 17, Khuu discloses a method of delivering a transcatheter valve to in a subject comprising: obtaining the transcatheter valve delivery assembly guiding the transcatheter valve to a position of implantation in a subject (Paragraph [0003]), releasing the transcatheter valve from the transcatheter valve assembly by pulling a proximal end of a release wire or release line so that the release wire or release line disengages from the plurality of draw lines (Figure 23 #222, Paragraph [0055])); and removing the multi-lumen catheter (Paragraph [0085] lines 16-18) and the sleeve attached to a distal end of the multi-lumen catheter from the subject.
Regarding Claim 18, Khuu discloses wherein the valve is delivered and positioned in a native valve annulus (Paragraph [0003]).
Regarding Claim 19, Khuu discloses wherein said guiding comprises tilting or laterally moving the transcatheter valve with respect to the longitudinal axis of the sleeve to achieve an optimal placement of the transcatheter valve (Paragraph [0100]).
Regarding Claim 20, Khuu discloses wherein the gimbal handle (Figure 23 #200) is used to change a tilt angle of the attached valve and its enclosing frame with respect to the longitudinal axis of the sleeve by up to 60° (Paragraph [0053]).
Regarding Claim 21, Khuu discloses wherein the gimbal handle spool (Figure 2 #25) is rotated in a direction to retract the plurality of draw lines (Figure 23 #222) and cause the valve frame to collapse from an expanded state, or wherein the gimbal handle spool (Figure 2 #25) is rotated in an opposite direction to release the plurality of draw lines (Figure 23 #222) and allow the valve frame to expand from a collapsed state to an expanded state (Paragraph [0111]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khuu et al. (U.S. Publication No. 20190083747) in view of Stigall et al. (U.S. Publication No. 20130150716)
Regarding Claim 15, Khuu does not disclose further comprising an imaging catheter that comprises an imaging probe at a distal end, wherein the imaging catheter is configured to pass through the gimbal handle assembly, the catheter and the valve, wherein the imaging catheter is configured to slide and move through the catheter and within the valve.
Stigall teaches a device for visualizing an occluded vessel with an imaging catheter that comprises an imaging probe at a distal end, wherein the imaging catheter is configured to pass through the gimbal handle assembly, the catheter and the valve, wherein the imaging catheter is configured to slide and move through the catheter and within the valve (Figure 1 #100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khuu in view of Stigall a device for visualizing an occluded vessel with an imaging catheter that comprises an imaging probe at a distal end, wherein the imaging catheter is configured to pass through the gimbal handle assembly, the catheter and the valve, wherein the imaging catheter is configured to slide and move through the catheter and within the valve in order to enhance the effectiveness of the diagnosis and treatment by providing important diagnostic information that is not available from conventional x-ray angiography (Paragraph [0003]). 
Regarding Claim 22, Khuu does not disclose wherein the transcatheter valve delivery assembly further comprises an imaging device that passes through the gimbal handle, the catheter and the valve frame and valve, wherein the method comprises visualizing the position of implantation and surroundings in the subject while guiding the transcatheter valve into position.
Stigall teaches a device for visualizing an occluded vessel with an imaging device that passes through the gimbal handle, the catheter and the valve frame and valve, wherein the method comprises visualizing the position of implantation and surroundings in the subject while guiding the transcatheter valve into position (Figure 1 #100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khuu in view of Stigall to have an imaging device that passes through the gimbal handle, the catheter and the valve frame and valve, wherein the method comprises visualizing the position of implantation and surroundings in the subject while guiding the transcatheter valve into position in order to enhance the effectiveness of the diagnosis and treatment by providing important diagnostic information that is not available from conventional x-ray angiography (Paragraph [0003]). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774